OFFICE      OF THE ATIORNEY          aENERAL        OF N(Ao
                                                AUSTIN
Q-O.NMI3
l--




                                                                         --


           Dam    8lrI                             OpinloD~ito.o-J3711
                                                   lwr Bar rue&lor tb latter
                                                          oomtltmnt ot Clplo Ua-
                                                          nor 8hould bo oredltrd
                                                          oa bL8     tint      ooQmitlwnt?
                                                          ?,ud related        qusstiona.

                      TO&uinqtalry Ot'raoont datw asking our opinion
           on the queatlonr ltstad h8r boao oeretully   oonsldared.  XII
           order to lluoidatr the qwetlota# involved, we lummarizo
           the ra0tO.
                           Tha   oowiot   we8   ffrwt    0ommitt.d       on   Doosmbor     8,
           1987, tram liuatmd tsnain countlea to mrva s 811 fear
           tern tar thr*r oaasa of burglr~,  ha~lng born aontaaood 0x1
           AoveQter a, 1927. Two amntha a tillqht dam later, or on
           J~~4r~.11,.:1988, ha aaoapld.. Hla IO?T~O, ln thm ~nltm-
           tlary w4a 48 COnVlOt 80. 87987, rums D. 0. LeaMy.
                    'on tanaart 11, lSes, the mmm amy OS th4 lm4pe,'
           tlm    prison
                      authoritlea     gubliahad oirculara ofterlng gX5.00
           rrmrd roor tha taoapta~o ad nturn.to prtron of thm said
                     o& of the oondltlon8 0t the rewardotter was
           ~?%oanmitted         to prison upon a sow oonvlotica, the ra-
           oaptaro reward booam void.
                           on Deow&mr
                                 16, 1938, a8 Clyde L~ILIIo~,PO, 90189,
           ppur    prlronar         oammittrd tram mw4ra comtf,
                                 w43 again                        to
           same 4 four year tern tor two oanea of pamaiag a torged
           iamt-nt,    sentence having been antored a3 bsmning    OU CO-
           tobar 14, 19%.   Xo cantLon was z.mdo ti the sentmoe to tha
BonorablC C. J. :. Xlingson,         Faga a


prior oonviotioan hmre~nabovs rsferrsd to. 90 MS not
ldontifled as the eaoapae, L).C. Lennay HO. 57957, and
on Fabruary 7, 1939, the Oorarmr of T&XASarantod a oou-
dltlsnal pardon oorerlng the Howard County ooorlotlcm
OillT. Thm expiration date uador tbrso oonrlotlCnC umld
ba Bebruary 4, 1948.
           ‘rhoabove raota are glennod from pur origloal
latter requesting our opinion mad from the latter you
wrote in anewer to our request   for additlmal lniormatlon.
;?a quote your requeet parawaph:
          This  inmate  is now la custody for m-
     turn bore aa an oaoapo under 30. 67987 end we
     would like to hare your opinion no to how-
     of hia latter oamrnitmentoaould be amdfted
     on hla first OJaaitmmt~   al80 'Hhethef the pmr-
     ent arrautlnu offloerr are entitled to H reward
     in this.O~P*.~
          Hlth reference to your, tlrst quaatlai, -ua re-
apoottully dimot your attention to the following artiola
or the code or criminal ?roosdum of mxrr:
          *~rtiole      774,    (a431 (eae) cumulatlre or
     conourrent sentsnoe
          When       the eaas
                           defonanat ha8 bean oonvio-
     tmd ln   two or mom  OQSOS, CA tka punlabraant
     asesrrod ia saoh OUISOla ConfinasCnt in thC
     ~nltontiery or th4 joil ror a term 0r laxMa-
     0&?i0nt) fudgmmnt and ssntance shall b:s~TO-
     nouncod in eaoh oaaa in the smo mumor 41 if
     tham had ken but and OonriCtion, except that
     in the dlsoration of tlu Court, tha &U%gment
     in the aaoond and mbaequent oonvlotlau may
     either be that   tna punishrant shall brgin WheB
     the judgaont   and sentonoa in the 2rooeding oon-
     victlon haa ceaamd to operate, or that the yu-
     iehnmnt ahall run concurrently with tho iSAC+
     oaee or oases, and sentonce and exeoutlon ~tlall
     be aoaordingly.*
         ‘::rior to the ndoption of thla article it ~(13kelc!
by tb 3uprChC Cmrt, in tho case or -2rinOoV. ?tatC, 44 iOX.
4?0, tht the CouAs hud no autharlty t0 OUEUl!ltOthe ;WnlltY
Eonorable C. J. 5. 3lliqsoa,                      fu&e 3


an& hara one aantenca bagln at tha arp:ration or anothar.
Hannah~n v. State, 7 Tax. App. 644; Baker v. stata,       l,l ,mx.
               It haa bean ssld by tha Court OS Criminal Ap-
~%a'%.         it la by rlrtru or the quotad FTOT~S~JU or the
Coda that court.4in this atata oaa order a oumulatlro tam,
and that     on4 term of lm~rlao~ent aball begin at tha uplr-
atlon or another, and, in 0454 the ooart      do04 sot 60 order
la the Last aantanaa or riaal     judammt 60 irPpomea, tha t0mi3a
run onnourrsntly. sea Rx part4 mint, &.a TOX. iipp. 361, 13
.cL ‘U. 148:   9X part@ 001, 29 TBI. A:p.  SC, 14 9. %v. 396;  2~
parts Davis, 71 hx. Cr. R. 538, 160 9. H.-439.
             It la aald that In tha lpplioation of the atat-
uto,    It is not ese*ntlalthat tha idor oomlotiona k at
the    smw tura        or oourt;       m   prta     :~oaoley,   30   mx.   iipp.338,
17  S. ‘)1. 418; nor In the da&u qourt, %lller v. Gtatd, Tex.
cr.  App.,   44 5.x. 162.    Thla Intorpret*tlon Ma evea baaa
extonaed to euoh lea#h that in tha caaa or sx parts Lawson,
98 !fer.Cr. R. 344, 268 9. X. 1101, the court held that tima
sjmnt ia a fadwal pritroa should uount in a Texas pri6oa
soatanae wh0ro the raa0rcd lmprlacarmnt took plaoa after the
stat4 aistrlat &dgo       had, in impoalag the atate seatanoe,
aa~4   00   mai0tii      or the       redemi      m84.

          Upon application or the ~;rlzolplooor law ooataiad
In the iorogolng authorltf68, you ara rsmpotttily  adrlsed
that tlaotl5a spent In the pealtratiary aa Clrdo Linnay. No.
90187, rhould br oradltrd ~18being ala0 In aatlafaotlon of
the senteaao prorlou8ly asseaamd the amaieinaltidual as D. C.
La~ay, No. S79S7, and the orodlt should ba for eaOh dar h@
was lotually In prlaoa. sartaln  v. Stata, 10 nr. App. 635,
                  whaa ho war releasad on the ooadltloaal

and faclnin County oases, he reduaad his statue aa an aaoapra
thar4rriua.  A pardon uhioh raoltaa a aFa0irio offoaa* does
sot oover a oapmrato and alstlaot offenraoommlttad by tha
aam ofreader,     though the two orfenaeo may ba ot a ah$lar
obaraotar;  In auoh eraat the f4rdoB ambraoea only the of-
iona iGenti0n0a. 31 Tex. Jur. leas 87; ox Rarta Craaa, 115
T.x.  Cr. R. 168,   29 S. 3. (2d) 357: KIllOr T* state, 46 i'eX.
cr.    R.   69,   79   S.!?.   5a7.
                                                                                     i




Eomrabl0   0. J. 3. .Elllngum, ~236 F.     792.   Ae-
aordlag ta your reprr to oar latter Jr Septeskr   EBt&, wrlt-
ten by you on ciotobar 10th 1900, If an eaoapae 16 oemittad
to prlaoa with a new 0ou~lotIon,  th0 noaptw    rewarQ4 are
toldad. If this prmlaion wao Inoorgorated with t& orlglaal
rmud otresr, you do not now owe the reward ror tJx8 eubjoot
wa= ommlttsd on thd %?ard $ounty oaaa, a new OOaTiOtiM.
          Howaver, wa mada an Lndapsad0nt laraatIgat~a,'and
war0 prlvllogad ta se0 on0 or ttrea03tIo08aant out br the
prlaon System cmarln~    this matter, throuqh tha aourtaay of
ur. JOO 9. Satobr     or the Oaparti0nt of Tubllo %?aty.   In
addition to o phatagraph at the subject, 113 iInWr?rlatr,
olas~IiIaatlon and othar d~rcrlptlve zat ter, tha olroular
reada a6 rollowa:
                         (zZ5.GG) 3il;lrr Reward X-
            mlwenty-:*1%-o
       liverod to~lramfer Asant at my jull in the
       ~nltedStates. :~Im rnr3rzati2c to c:k,far
       clerk Crlnfcsl Raoord3p.3rt:.zmt,~untOTf~lOS
       2440 ."
                              .
                    .




           Ia additioa,    tno file6 of t-r.2lotakr reveti
that through sapy aaiaci4~oe not ontlroly 011~rrto US, the
Bmou   of IdoatiNostloa and iieoortI5    it tba Eopartaeat of
i'ubilo.lotetywore but rooontly furul~~4 rp oopy of a
above referrod to oremy notloo. 1~ the ooureo ot rmtlm
oJm0.a    t&o ldeutlty rr ertabllehed, rhauia your @.
J7967 t0 b0 OIU Ud th0 SW        pahot  aI 30. 90167, Clyde ZJa-
-Ye   YOUP BuruWt OS T?e?aaorda W68 pSOnptly appriesd and $,a-
p~liryoadr a8 to nh-Mb3r the 8ubJeot weo atfL1 rant.4 qv ao.
esorrw br the Prlsot Syntem. It then      r)eaaatbs Shwfft of
the CoU!ttyrti-~m the rub$oot 188 Presently residing vmo aotl-
ffe4, wheroupoa tha arreutwtsu ma40, butnhether by the
o&Tiff ot Nolan CoMtf, or th0 901104 ?mpartaeat is not
oLear, siaoe the Do~rtoaat                              print
                                oi Publio :aistP Pl?rr(er
Ildoord,8hon ~9-1340 - 9.0. .3931, ?wetwat9r,       Rxas, flold-
illg3oape4 xi014allq    CO? Tsp.-
          $0 suot tlmr4toro                        your lnqulm
                              oondltlacally a?\zlwer
rolatlve to th4 rmardt
           (1) It ihe arrest w-a paao. without knowledm aC
tna reward otrer  OZIthe mrt of t!m ona WSI&R nuoh arkt,
he would not be satitlod to aolleot tno x?oward. mar    knowl-
w&p oi a reward oxored for tho irrwt     and rotura OS WI
sroapob prisonor  an4 ~srfoxsanoo in soaord tbhemwlth are es-
44ntlal to a rilpt to r403v4r.   Thie holaln~ *ppr8r5 ln t.b
Suprwo Court Case of 3roadnoxv* Ledbetter,140 nt. 375,
99 e. +. 1111, 9 L.E.~. (ii.:.)lOS7g sea aLoo Tobin v. ::acoab,
(9s. Cl+. App.) 1SB 3.W. 227, Choloe v. Cfty of MUa       (Tiu.
ClV. App.) 210 9. 3. 762.
           (2) If tho arrest wan 1~40 haoaoso of, in rell8noo
upon en4 in oo~plianoo wlta.~thereward &for, th4~mtwar4
0hool4 k ~14 to the p&aoa perlomla& the aote naklq him
entltlod thento.     xn 0th0r ~0r48, tn0 to2780 or art0mt    r0r
a uailatorai aoatawot caanot Qo vario4 ualrsr wde la the
sm~ tiaaor a~)tho original of'fet. In aoao:-danoewlth the
tenets of aontract law, tho kposltlo? of saw aOn4ltlon~
aniountu to the revoastlozioi the orlena     oW4r an4 t.hszcaG
in,?;of a now oa0. 3x21s  revocation OS ::uohan ofrerto be st-
foatuai utuothave been 1~46 In ouoh mnaer      au to Likely reaoh
the rsoiDlentl tlleroor. Fau%lly the 3-e %ethod sat be use4
in r;Jvoiclaga3 'IUYuse4 in akina_ t34 orl&nal~oiior.      *:ee
           on contrxaCI8, Eevlrsd Zdltlotl,VOL. 1, 43 Z9-(iO.%,
‘:.ij,iiaton
ww suthaitioe thora oitod.
                                                                .




           ?ia have boon delayed aomewh& in anmmrlws yo&
remoat   for our o#nlon   beoaaro cf the difficulty ot ob-
taln.lnca11 of the psrtlnoat i.%ats. Te trust.tt+ abow
will enable $0~ ta determine tSn puostioa with ref9ronce
t3 thr rawant; if not oloar to you, iAoas0 son4 ua IIfull
stat4csnt  or th4 0~~4, togetcar  with ooplos of any ad
all dsaumata prtxxtlgsto4by t&o To&s3 Prison 'yet4n ap-
p*rtai;iag   thir4to.




                               2Y /                  -   #a
                                          .   jai&   ;:oodall
                                      %f--       .;asistm.nt